Citation Nr: 1759843	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to his active military service by a VA psychiatrist.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for PTSD, which he attributes to his service in Vietnam.  He attributes PTSD to in-service stressors, including experiencing incoming rocket fire and from witnessing the death of a friend following a helicopter crash.  The Veteran's service personnel records confirm that he served in the Republic of Vietnam and had a military occupational specialty (MOS) of helicopter repairman.  The Veteran's accounts of his in-service stressors appear consistent with the places, types, and circumstances of his service.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2017).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2017).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

In this case, the Veteran was afforded VA examinations in November 2010, May 2011, and July 2014.  All three examiners determined that the Veteran did not meet the criteria for PTSD.  However, in August 2017, the Veteran submitted a Disability Benefits Questionnaire completed by his VA psychiatrist, Dr. A. S..  Dr. A.S. diagnosed the Veteran with chronic PTSD and appears to attribute it to the Veteran's service in Vietnam, noting that the Veteran was in Vietnam.  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran currently meets the criteria for PTSD due to his active service and service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran is also seeking entitlement to service connection for major depressive disorder, claimed as depression.  

VA outpatient treatment records show that the Veteran was diagnosed with major depressive disorder.  VA examinations in November 2010, May 2011, and July 2014 also diagnosed the Veteran with major depressive disorder.   

The Veteran has testified that he has struggled with depression since returning home from Vietnam.  His service treatment records are negative for any complaints of or treatment for a psychiatric condition.  Post-service, at a June 1979 neuro-psychiatric evaluation, the Veteran complained that he was "nervous a lot, can't stand noise, and wants to be by himself a lot."  He also reported a loss of interest and enjoyment in leisure activities, as well as difficulty concentrating, but he denied sadness.   The Veteran was diagnosed a schizoid personality disorder, as well as mild anxiety neurosis.  There are no further complaints of or treatment for a psychiatric disability of record until years later.  In June 2011, a VA examiner, Dr. B.W., opined that he was unable to say that the Veteran's depressive disorder is at least as likely as not caused by or the result of the Veteran's active service, stating that the Veteran did not begin receiving treatment for depression until seven or eight years ago.  However, Dr. B.W. did not address the Veteran's lay statements or the June 1979 evaluation.  Accordingly, the Board finds that the issue must be remanded to address the etiology of the Veteran's major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine:  (a) Whether it is at least as likely as not (fifty percent or greater) that the Veteran's major depressive disorder had onset in service or was caused by or the result of the Veteran's active military service.  

(b) Is the Veteran's depressive disorder a component of his service-connected PTSD or a separate and distinct disability?  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


